PER CURIAM.
In this direct criminal appeal, the appellant challenges his convictions and sentences for two counts of sexual battery upon a mentally defective person, one count of attempted sexual battery upon a mentally defective person, and four counts of lewd and lascivious assault. Because the evidence presented at trial was insufficient as a matter of law to prove that the victim was “mentally defective” as that term is defined in section 794.011(l)(b), Florida Statutes, we reverse the appellant’s convictions for sexual battery upon a mentally defective person and attempted sexual battery upon a mentally defective person and direct the trial court on remand to enter judgments of conviction on the lesser included offenses of sexual battery and attempted sexual battery. See Mathis v. *223State, 682 So.2d 175 (Fla. 1st DCA 1996); § 924.34, Fla. Stat. The appellant’s convictions for lewd and lascivious assault are affirmed. Because the appellant must be re-sentenced under a revised scoresheet, we vacate all of his sentences- and direct the trial court on remand to resentence the appellant on all convictions using a revised scoresheet.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
ALLEN, WEBSTER and DAVIS, JJ., concur.